Execution Version


Exhibit 10.2

--------------------------------------------------------------------------------



SECOND AMENDMENT, dated as of April 25, 2018 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of February 19, 2016, as amended by the Consent, Waiver, and
First Amendment, dated as of June 22, 2017 (as further amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among CME MEDIA ENTERPRISES B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated under the laws of the Netherlands and with its
corporate seat in Amsterdam, the Netherlands (“Borrower”), CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD., an exempted limited company incorporated under the laws
of Bermuda (“CME Guarantor”), TIME WARNER INC., a Delaware corporation
(“Guarantor”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and BNP PARIBAS, as administrative agent (the
“Administrative Agent”).
WHEREAS, the Lenders under the Existing Credit Agreement have previously
extended credit to Borrower under the Existing Credit Agreement in the form of
outstanding Loans in the original aggregate principal amount of €468,800,000;
WHEREAS, CME Guarantor has entered into the CME Guarantee, and Guarantor and the
Subsidiary Guarantors have entered into the Time Warner Guarantee, in connection
with the Existing Credit Agreement;
WHEREAS, Borrower has requested that the Lenders (a) extend the maturity of the
Loans and (b) effect certain other amendments to the Existing Credit Agreement
as set forth herein;
WHEREAS, the CME Guarantor, Guarantor and the Subsidiary Guarantors have agreed
to continue to guaranty the obligations entered in connection with the Existing
Credit Agreement through the extended Maturity Date (as defined below);
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.     Amendment of Existing Credit Agreement. Effective as of the
Second Amendment Effective Date (as defined below), the Existing Credit
Agreement is hereby amended as follows (the Existing Credit Agreement, as so
amended, being referred to herein as the “Credit Agreement”):
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by:
(i)     inserting the following new defined terms in appropriate alphabetical
order:
“Second Amendment” means the Second Amendment, dated as of April 25, 2018, to
this Agreement among Borrower, CME Guarantor, Guarantor, the Lenders and the
Administrative Agent.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
(ii)     amending and restating the following definition in its entirety to read
as follows:
“Maturity Date” means April 26, 2023.
(b)     Section 2.10(a) and (b) of the Existing Credit Agreement are hereby
amended and restated as follows:





--------------------------------------------------------------------------------

        


“(a)    On or after the Second Amendment Effective Date, Borrower shall have a
right from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.15 and Section 2.16),
subject to prior notice in accordance with paragraph (c) of this Section.
(b)    Intentionally omitted. ”
SECTION 3.     Representations and Warranties. (a) Each of Borrower, CME
Guarantor, and Guarantor, as applicable, hereby represents and warrants as to
itself only (and not as to the other) that (i) this Amendment is within such
Person’s corporate powers and has been duly authorized by all necessary
corporate and, if required, stockholder action of such Person, (ii) this
Amendment has been duly executed and delivered by such Person, (iii) this
Amendment constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (iv) as of the date hereof, no
Default or Event of Default has occurred and is continuing (provided that the
Guarantor is only making this representation on behalf of itself and its
Restricted Subsidiaries and the Defaults or Events of Default attributable to
itself and its Restricted Subsidiaries and not with respect to any Defaults or
Events of Default attributable to Borrower and its Subsidiaries, and Borrower is
only making this representation on behalf of itself and its Subsidiaries and the
Defaults or Events of Default attributable to itself and its Subsidiaries and
not with respect to any Defaults or Events of Default attributable to the
Guarantor and its Restricted Subsidiaries) and (v) the representations and
warranties of such Person set forth in Article III of the Existing Credit
Agreement (including, for the avoidance of doubt, Section 3.04(c), but the
reference to September 30, 2015 therein shall be deemed to be December 31, 2017)
and in the other Credit Documents are true and correct in all material respects
(unless any such representation of warranty is already qualified by materiality,
in which case, such representation or warranty is true and correct in all
respects) on and as of the date hereof, with the same effect as though made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(unless any such representation of warranty is already qualified by materiality,
in which case, such representation or warranty is true and correct in all
respects) as of such earlier date. Borrower represents and warrants that since
December 31, 2017, there has been no material adverse change in the business,
assets, operations or financial condition of Borrower and its consolidated
subsidiaries, taken as a whole.
SECTION 4.     Effectiveness. This Amendment shall become effective on April 26,
2018 (the “Second Amendment Effective Date”), the date on which the following
shall have been completed:
(a)     the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of Borrower, CME Guarantor, Guarantor and all the Lenders;
(b)     the Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Annex II hereto, duly executed and
delivered by each party thereto;
(c)     the Administrative Agent shall have received favorable written opinions
of (i) DLA Piper UK LLP, counsel for Borrower, (ii) Loyens & Loeff N.V., Dutch
counsel for Borrower and (iii) Conyers Dill & Pearman, Bermuda counsel for
Borrower;
(d)     the Administrative Agent shall have received a certificate from each of
Borrower, CME Guarantor and Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent, dated the date hereof and signed by a
Responsible Officer of Borrower, CME Guarantor and Guarantor, as applicable,
confirming that on and as of the date hereof (i) the representations and
warranties applicable to such Person set forth in the Credit Documents are true
and correct in all material respects (except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date) and (ii) no Default or Event of Default has occurred or is
continuing; and
(e)     the Administrative Agent shall have received, for the account of each
Lender, a consent fee as set forth on Annex I hereto.
It is understood and agreed that the conditions specified in clauses (a) through
(d) in this Section 4 shall be satisfied on the date hereof and the condition
specified in clause (e) shall be satisfied on the Second Amendment Effective
Date. The Administrative Agent shall notify Borrower, Guarantor, CME Guarantor,
and the Lenders of the Second Amendment Effective Date, and such notice shall be
conclusive and binding.


2

--------------------------------------------------------------------------------

        


Without limiting the generality of the provisions of Article VIII of the
Existing Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 4, each Lender shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4 unless the Administrative Agent shall have received notice from
such Lender prior to the date hereof specifying its objections thereto.
SECTION 5.     Costs and Expenses. Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Amendment.
SECTION 6.     Effect of this Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Credit Document in similar or different
circumstances.
(b)     Each Credit Party agrees that all of its obligations, liabilities and
indebtedness under each Credit Document, including guarantee obligations under
the Guarantee, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment.
(c)     On and after the Second Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Existing Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other Credit Document shall be deemed
to be a reference to the Existing Credit Agreement as amended hereby.
SECTION 7.     Interpretation. This Amendment shall constitute a Credit Document
for the purposes of the Credit Agreement and the other Credit Documents.
SECTION 8.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)     Each party to this Amendment hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in any court
referred to in paragraph (b) of this Section 8. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
SECTION 9.     Miscellaneous. Sections 9.01, 9.04(a), 9.05, 9.06, 9.07, 9.10,
9.11 and 9.13 of the Existing Credit Agreement shall be applicable to this
Amendment as though set forth herein, mutatis mutandis.
[Signature page follows]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


 
 
 
CME MEDIA ENTERPRISES B.V., as Borrower
 
 
 
 
 
 
By:
/s/ Alphons van Spaendonck
 
 
 
Name: Alphons van Spaendonck
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
By:
/s/ G. van den Berg
 
 
 
Name: Pan-Invest B.V., represented by G. van den Berg
 
 
 
Title: Managing Director
 
 
 
 





[Signature Page to Second Amendment]



--------------------------------------------------------------------------------








 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as CME Guarantor
 
 
 
 
 
 
By:
/s/ David Sturgeon
 
 
 
Name: David Sturgeon
 
 
 
Title: Chief Financial Officer



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

        




 
 
 
TIME WARNER INC.,
as Guarantor
 
 
 
 
 
 
By:
/s/ Edward B. Ruggiero
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






 
 
 
BNP PARIBAS, as Administrative Agent and as Lender
 
 
 
 
 
 
By:
/s/ Christopher Sked
 
 
 
Name: Christopher Sked
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
BNP PARIBAS, as Administrative Agent and as Lender
 
 
 
 
 
 
By:
/s/ Karim Remtoula
 
 
 
Name: Karim Remtoula
 
 
 
Title: Vice President



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------








 
 
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
 
 
 
 
 
 
By:
/s/ Xavier de Neuville
 
 
 
Name: Xavier de Neuville
 
 
 
Title: Director
 
 
 
 
 
 
By:
/s/ Stephen Tubb
 
 
 
Name: Stephen Tubb
 
 
 
Title: Managing Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------








 
 
 
MIZUHO BANK, LTD, as Lender
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
 
Name: Donna DeMagistris
 
 
 
Title: Athorized Signatory



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------








 
 
 
SOCIÉTÉ GENERALE, as Lender
 
 
 
 
 
 
By:
/s/ Shelley Yu
 
 
 
Name: Shelley Yu
 
 
 
Title: Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------








 
 
 
SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
 
Name: James D. Weinstein
 
 
 
Title: Managing Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






                       
 
 
 
MUFG BANK, LTD. f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
 
 
 
 
 
By:
/s/ Matthew Antioco
 
 
 
Name: Matthew Antioco
 
 
 
Title: Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






ANNEX II TO
SECOND AMENDMENT


ACKNOWLEDGMENT AND CONSENT
Reference is made to the SECOND AMENDMENT, dated as of April 25, 2018 (“Second
Amendment”), to the CREDIT AGREEMENT, dated as of February 19, 2016, as amended
by the Consent, Waiver, and First Amendment, dated as of June 22, 2017 (as
further amended by the Second Amendment, the “Credit Agreement”), among CME
MEDIA ENTERPRISES B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated under the laws of the Netherlands and with its corporate seat in
Amsterdam, the Netherlands, CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted
limited company incorporated under the laws of Bermuda, TIME WARNER INC., a
Delaware corporation, the several banks and other financial institutions from
time to time party thereto and BNP PARIBAS, as administrative agent. Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
Each of the undersigned parties to the Guarantee hereby (a) consents to the
transactions contemplated by the Second Amendment and (b) acknowledges and
agrees that the guarantees made by such party contained in the Guarantee are,
and shall remain, in full force and effect, in accordance with applicable law,
on a continuous basis after giving effect to the Second Amendment.
CME Guarantor hereby (a) consents to the transactions contemplated by the Second
Amendment and (b) acknowledges and agrees that the guarantees contained in the
CME Guarantee are, and shall remain, in full force and effect, in accordance
with applicable law, on a continuous basis after giving effect to the Second
Amendment.








A-II-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the date first written above.
 
 
 
TIME WARNER INC.,
as Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer
 
 
 
 
 
 
 
HISTORIC TW INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Treasurer
 
 
 
 
 
 
 
TURNER BROADCASTING SYSTEM, INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Assistant Treasurer
 
 
 
 
 
 
 
HOME BOX OFFICE, INC.,
as Subsidiary Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: Edward B. Ruggiero
 
 
 
Title: Senior Vice President & Assistant Treasurer
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as CME Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name: David Sturgeon
 
 
 
Title: Chief Financial Officer




